Citation Nr: 9934825	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  93-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty for training with the National 
Guard from November 1980 to February 1981, and had active 
service from July 13 to July 27, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the RO 
which denied an evaluation in excess of 20 percent for a 
lumbosacral strain and also denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In August 1995 and March 1997, this case 
was remanded by the Board for further development.  The 
issues listed on the title page of this decision are before 
the Board for appellate consideration at this time.  

The Board notes that a February 1996 rating decision denied 
service connection for degenerative disc disease, shoulder 
disability, neck disability, headaches, prostate disability, 
and arthritis of the hips and legs.  In a February 1996 
letter, the veteran was notified of this decision and of his 
appellate rights.  The veteran did not initiate an appeal as 
to any of these issues.  Thus, none of these issues are in 
appellate status and before the Board at this time.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of severe limitation of motion on flexion 
accompanied by complaints of pain on all movement.  

2.  The veteran's lumbosacral strain, properly rated as 40 
percent disabling, is his sole service-connected disability.  

3.  The veteran has a GED certificate and further training as 
a truck driver with occupational experience which includes 
truck driver, factory worker, mechanic, salesman, carpenter, 
gas station attendant, assembly line worker, and janitor; as 
of December 1997 he was employed as a hog farmer.  

4.  The veteran's service-connected lumbosacral strain does 
not preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent, but 
not more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5292 
(1999). 

2.  The veteran is not individually unemployable by reason of 
his service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for an 
increased rating and a total rating are well-grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  This finding is 
based on the veteran's evidentiary assertion that his 
service-connected disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).  
However, all facts necessary for adjudication of the issues 
have been developed.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the medical findings and 
evidence developed during the appeal period, insofar as the 
issues of increased rating and total rating due to individual 
unemployability are concerned.  

In a September 1986 rating decision, the veteran was 
originally granted service connection by the RO for a 
lumbosacral strain with limited range of motion and 
paravertebral muscle spasms.  A 20 percent rating was 
assigned effective from July 28, 1985.  Thereafter, the 20 
percent rating was confirmed and continued in numerous 
subsequent rating decisions.  

In March 1992, the veteran was afforded a VA medical 
examination.  At that time, the veteran complained that he 
could only stand for six out of eight hours and could only 
walk three blocks because of back pain.  He said that he had 
been advised by a physician to lift less than 25 pounds.  He 
complained of low back pain most of the time, particularly 
when he was up and about.  He said that the pain would 
occasionally radiate into his legs which would also go to 
sleep on occasion.  He said that the back pain would 
occasionally wake him from his sleep.  Physical examination 
revealed a normal configuration to the low back.  There was 
moderate tenderness on fist percussion and moderate bilateral 
muscle spasms with tenderness in the upper lumbar spine.  The 
veteran could squat and take a few steps while squatting.  He 
could get up on his toes and heels.  Forward flexion was to 
40 degrees with pain and there was 15 degrees of backward 
extension, also with pain.  Right and left lateral flexion 
were each 20 degrees with pain.  Rotation to the left and 
right were each to 40 degrees.  Straight leg raising was 
limited at 40 degrees bilaterally because of low back pain.  
Knee tendon and ankle tendon reflexes were active and equal 
and sensation in the legs was normal.  An x-ray of the 
lumbosacral spine showed an average lordosis.  No 
malalignment, fracture, or bone destruction was noted.  
Schmorl's nodes were noted at several vertebral segments with 
the largest at L2.  The disc spaces, small joints, and 
sacroiliac joints were unremarkable.  The diagnosis was 
chronic lumbosacral strain.  

Thereafter, the veteran was afforded VA outpatient treatment 
for continued complaints of low back pain.  

In April 1993, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran stated that he had constant low back pain and muscle 
spasms.  He reported that he also had numbness and pain in 
the legs and had difficulty with stairs.  He said that his 
back locked if he tried to tie his shoes without first 
sitting down.  The veteran related that he could only walk 
three blocks without developing pain in his back and legs.  
He asserted that he could only lift about 25 pounds and 
repetitive lifting caused back pain.  

Thereafter, the veteran was afforded VA outpatient treatment 
for continued complaints of low back pain.  

In May 1993, the veteran was afforded a VA medical 
examination.  At that time, the veteran stated that he was 
unemployed because of an inability to lift more than 20 
pounds.  He reported that in December 1992, he began noticing 
intermittent leg symptoms with some numbness extending into 
the left calf and foot areas, especially when standing.  He 
indicated that he did not use medication.  Physical 
examination revealed that his posture was erect.  There was 
some tightness in the low back muscles bilaterally but there 
was no list.  The veteran had 20 degrees of forward flexion 
in the lumbar area which allowed him to reach the patellae, 
after which, he complained of lumbosacral discomfort.  
Backward extension was 40 degrees and lateral flexion was 20 
degrees bilaterally.  Rotation to the right and left was to 
30 degrees bilaterally.  All the motions caused some 
aggravation of back pain on the extremes of motion.  The 
examiner indicated that there was no objective evidence of 
pain on motion.  The veteran could toe and heel walk 
satisfactorily and deep knee bends were performed without 
difficulty, but with some subjective discomfort in the knee 
areas.  Straight leg raising was to 80 degrees bilaterally 
with back pain.  Reflexes and sensation were intact and there 
was no weakness in either extensor hallucis.  X-rays were 
considered to be within normal limits.  A magnetic resonance 
imaging (MRI) showed degenerative bulging of the annulus at 
the L4-L5 and L5-S1 disc spaces.  There was no evidence of a 
localized disc herniation in the lumbar spine and no evidence 
of central canal or neural foraminal stenosis.  There was a 
decreased signal seen within the L3-4, L4-5, and L5-S1 disc 
spaces because of degeneration at these levels. The 
impression was degenerative disc disease L3-L4, L4-5, and L5-
S1 based on MRI findings.  

Thereafter, the veteran was afforded VA outpatient treatment 
for continued complaints of low back pain.  A June 1994 x-ray 
showed spurs on the bodies of L4 and L5.  The impression was 
osteophytosis.  In July 1994, the veteran was issued a TENS 
unit on trial for low back pain relief.  In May 1995, he was 
reported to have low back pain radiating into the right 
buttock and leg, anteriorly.  Severe muscle spasms were 
reported.  The examiner noted that the veteran was employed 
as a mechanic.  

In September 1995, the veteran was afforded a VA medical 
examination.  At that time, the veteran complained of chronic 
and occasionally quite severe low back pain without any 
significant history of radiation or radiculopathy.  The 
veteran used a cane during the examination from which he 
apparently derived reassurance.  The examiner noted that the 
veteran had noted a tendency for his legs to give way from 
time to time, although he had not actually fallen or injured 
himself.  Physical examination revealed no deformities of the 
spine, but there was slight tenderness noted on percussion of 
the lumbar spine.  Slight and sometimes moderate discomfort 
in the lumbar spine was noted on manipulation and movement.  
Straight leg raising produced low back pain only at 50 
degrees flexion of the hips.  Anterior flexion of the lumbar 
spine was 30 degrees and posterior extension was 20 degrees.  
Right and left flexion and rotation was approximately 20 
degrees.  It was also reported that the veteran could bend 
from the waist to about 18 inches from the floor at which 
point he had moderate back pain and could go no further.  All 
motions were said to be accompanied by mild discomfort.  Deep 
tendon reflexes were normal and symmetrical and there were no 
pathological reflexes noted.  The sensory and motor functions 
were normal.  The diagnoses included degenerative disc 
disease, L3-4, L4-5, and L5-S1, without evidence of 
radiculopathy or radiculitis.  The degree of pain was said to 
be moderate.  

On a VA Social and Industrial survey conducted in September 
1995, it was noted that the veteran had begun work that month 
as an assembler of heater elements.  The evaluator noted that 
the veteran was certified as a truck driver and mechanic, but 
his back problem precluded him from employment in these 
occupations and would also preclude him from working as a 
night watchman or guard.  It was noted that he could do light 
assembly line work.  The evaluator noted that the VA 
Vocational Rehabilitation Service had referred him for light 
duty jobs but he had a poor track record.  The veteran was 
said to have a hypochondriacal and even malingering 
disposition, generally working a few days or weeks and then 
presenting to the VA Medical Center with some physical 
complaint to include, but not limited to low back pain, and 
then quitting his job.  It was thought that he would likely 
quit his present job as soon as he had enough money for his 
house payment.  It was said that his pattern of quitting jobs 
had exhausted the resources of Vocational Rehabilitation.  It 
was said that, in the judgment of his vocational counselor, 
the veteran could from a purely physical standpoint work at 
light duty jobs, but was prevented from doing so by 
hypochondriasis and somatization of psychological problems.  

A review of the veteran's VA Vocational Rehabilitation file 
revealed essentially duplicative information and shows that 
the veteran was last employed in September 1995.  There are 
no records after February 1996.  

In a November 1995 statement, the VA examiner who conducted 
the examination of the previous September provided further 
review.  The examiner indicated that he had reviewed the 
veteran's clinical records and he commented in regard to the 
question of whether there was a relationship between the 
veteran's degenerative problems in the low back and his 
documented fall while on active duty with the National Guard 
in July 1985.  The following was indicated.  A history of a 
1985 fall from a truck while on active duty was noted which 
resulted in the veteran incurring an injury to his back.  
Thereafter this resulted in back pain complaints diagnosed as 
due to a lumbosacral strain.  The doctor said that the 
veteran also had a questionable sacralization of the L5 which 
was a congenital abnormality which may or may not contribute 
to his back pain.  There was also present evidence of mild 
degenerative changes in his intervertebral discs and 
indications of very minimal degenerative arthritis which it 
was not really possible to attribute to the veteran's fall 
during service.  While the 1985 fall could have contributed 
to these changes, the doctor believed it more than likely 
that they were the result of additional injuries.  

Thereafter, the veteran was afforded VA outpatient treatment 
for continued complaints of low back pain.  During VA 
outpatient treatment in December 1995, the veteran complained 
of low back pain radiating into the left leg which kept him 
from sleeping.  It was noted that he had a job working 8 
hours a day, 5 to 6 days a week, making electric coils for 
small appliances.  He indicated that he was required to lift 
25 pounds on the job.  When seen in February 1996, the 
veteran complained of a pulled muscle in his low back after 
shoveling snow the previous month.  

In correspondence received from the veteran and his wife, it 
was reported that the veteran stopped working for Heat Tech 
Inc., on February 2, 1996, due to back pain and headaches.  
Thereafter, he worked for the Mederer Corporation from March 
3, 1996 to August 18, 1996, at which time he left due to back 
problems.  He again worked for Heat Tech from September 12, 
1996 to October 10, 1996, when he left because of back and 
shoulder problems.  Correspondence from the latter two 
employers was to the effect that the veteran had worked a 40 
hour work week, without any concessions to age or physical 
disability, and had terminated his employment by quitting.

In April 1997, the veteran was afforded a VA medical 
examination.  At that time, it was reported that the veteran 
had a spotty work history and was not presently employed.  He 
complained of pain which moved up the spine in the left 
paraspinal area to the low thorax.  The veteran indicated 
that the pain had been worse in times past but continued to 
be present daily.  He said that he sometimes could not get up 
after sleeping because of pain.  He said he could walk one 
block, but experienced pain in the knees going down to the 
feet.  He said he avoided lifting because of aggravation of 
his back pain.  He said he was able to get groceries out of 
the car, but this action aggravated his discomfort.  Physical 
examination revealed that the veteran moved slowly.  His gait 
was unremarkable and was not painful.  He was able to toe and 
heel walk.  The low back was restricted in forward flexion, 
bringing the fingertips to mid shin.  He failed to reverse 
his lumbar lordosis.  Hyperextension was limited to about 15 
degrees with aggravation of low back pain.  He laterally 
bended about 15 degrees right and left with some aggravation 
of low back pain.  There was diffuse tenderness to palpation 
over the spinous processes of the lower lumbar segments, 
poorly localized.  The muscles appeared to be well developed 
over the paraspinal flank and buttock areas.  No muscle 
atrophy or weakness was defined.  Stretch signs were negative 
and deep tendon reflexes were normal at the knees and ankles.  
No muscle weakness was defined.  There was 60 degrees of 
forward flexion in the lumbar spine, 15 degrees of backward 
extension, 25 degrees of both left and right lateral flexion, 
and approximately 20 degrees of both left and right rotation.  
The diagnosis was degenerative disc disease, lumbar spine, 
with moderate symptoms.  The examiner felt that the veteran's 
impairment was related to degenerative disc disease in the 
lumbar spine with associated degenerative arthritic changes 
which were moderately symptomatic.  He thought that the 
veteran's low back symptoms were due to degenerative changes 
and not to a muscle strain.  The doctor did not feel that 
this disqualified the veteran from regular work activity.  He 
was unable to assign any restrictions or impairment due to 
the veteran's lumbosacral strain.  

Nerve conduction velocity studies performed at a VA facility 
in early November 1997 were normal.  Electromyographic 
studies showed fibrillation potentials in the left anterior 
tibialis which were consistent with a left L4 radiculopathy.  
It was noted that there were no other features on the 
examination which would support this diagnosis.  

In November 1997, the veteran was admitted to a VA facility 
after an accident involving a motor vehicle that he had been 
"working on" and was test-driving.  It was said that the 
steering and/or brakes failed and caused the vehicle to roll 
over into a ditch.  The veteran's injuries included a 
laceration of the low back, a chest contusion, possible 
fractured ribs, and possible injuries to the cervical and 
thoracic spines.  Physical examination of the back revealed 
mild thoracic spine point tenderness.  The veteran's main 
injury was a left acromioclavicular separation.  During the 
hospitalization, it was noted that the veteran was currently 
working on a hog farm and lifted/dragged up to 200 pounds on 
a daily basis.  He was said to be in charge of some 4000 
animals and was slightly concerned about his ability to 
continue working.  

In December 1997, the veteran was afforded a VA medical 
examination.  At that time, the veteran complained of low 
back pain brought on by exertion and fatigue and improved by 
rest, heat, and medication.  It was noted that he had 
radiation of pain into the lower extremities which did not 
sound radicular, but more like referred pain.  It was said 
that repeated examinations over the years and presently 
continued to show no neurologic loss or deficit with repeated 
studies showing only degenerative changes without significant 
impingement.  The veteran felt that he was unemployable 
because of low back pain and because he had only a GED 
certificate.  It was said that he did only physical work, but 
had not done so since 1990.  

Physical examination revealed that the veteran transferred 
and moved easily without apparent pain.  Posture and gait 
seemed unaffected and there was no list to the low back.  
There was moderate restriction of motion and the veteran 
brought his fingertips to his mid shins with about 70 degrees 
of combined hip and low back motion.  The lumbar lordosis was 
flattened but not reversed in forward flexion.  
Hyperextension was painful in the low back and limited to 
about 10 degrees.  Lateral bending was 20 degrees both left 
and right and there was about 15 degrees of rotation left and 
right over the fixed pelvis.  There was no particular 
tenderness to palpation or percussion in the low back.  No 
significant muscle spasms or list was noted and he had a 
negative stretch test, painless hip and knee motion, normal 
reflexes in the knees and ankles, and good strength about the 
ankles and toes.  There was no evidence of muscle atrophy or 
disturbed sensation.  August 1997 x-rays of the lumbosacral 
spine were said to show multilevel degenerative changes 
particularly at the level of the fourth and fifth 
interspaces, consistent with degenerative disc disease and 
subsequent healing.  The examiner said that he did not know 
of any way to separate the initial episode from the veteran's 
present condition.  He believed that the veteran had 
degenerative changes in the lumbar spine dating from 1985 and 
that these symptoms were likely aggravated by the veteran's 
injury at that time, but the progression was not directly 
related to the 1985 fall and more likely than not would have 
progressed to its present state without the injury.  

Thereafter, a VA expert medical opinion was requested with 
regard to specific questions.  A response was received in 
June 1999.  

The first question was what is the correct diagnosis of the 
back disability which developed as a residual of the 
veteran's fall from a truck in July 1985?  

The medical expert indicated that the original diagnosis of 
lumbosacral strain was appropriate at the time of the initial 
injury; however, the continued use of this diagnosis as a 
label for the etiology of the veteran's chronic back pain was 
questioned.  The physician noted that the term "lumbosacral 
strain" was more often used as a label for syndromes of 
chronic low back pain.  He opined that a more appropriate 
diagnosis would be "mechanical low back pain."  In 
addition, the physician noted that while the veteran also had 
MRI findings of "degenerative disc disease," it should be 
emphasized that this finding represented a chronic 
degenerative process rather than a true disease, and, that 
this process was unlikely to be related to the 1985 injury.  
Also, the physician indicated that degenerative discs, per 
se, are not necessarily a reason for back pain.  

The second question was when were degenerative joint and 
degenerative disc changes in the lumbar spine first manifest?  

The expert noted that it was unclear whether or not the 
degenerative changes were the cause of the veteran's symptoms 
and indicated that the etiology of the veteran's back pain 
was poorly understood.  The expert opined that it was 
impossible to state when, if at all, the degenerative changes 
"first manifest(ed)" in terms of the veteran's symptoms.  
From a diagnostic standpoint, he indicated that the earliest 
definitive evidence of disc degeneration was from the 1993 
MRI.  However, he further indicated that subtle radiographic 
abnormalities consistent with, but not definitive for, disc 
degeneration were noted as early as 1988.  

The third question was if degenerative disc and joint disease 
currently diagnosed did not directly result from the 
aforementioned injury, is it at least as likely as not that 
such was proximately due to or the result of the residuals of 
the in-service injury or was it due to other causes?  

In response, the expert physician indicated that degenerative 
disc disease was a chronic degenerative process and could not 
be adequately explained by the single traumatic event in 
1985, during service.  The expert indicated that he was in 
agreement with the 1997 examiner that the veteran's back 
disorder was "more likely than not would have progressed to 
its present state without such a fall."

The fourth question was if the etiology of degenerative disc 
and joint disease is due to causes other than related to 
service (e.g. the aging process or post-service back 
injuries), did such undergo an increase in disability caused 
by the service-connected lumbar spine disorder currently 
characterized as lumbosacral strain?  

The expert indicate that if one were to use the term 
"lumbosacral strain" to describe the acute 1985 injury, 
there could be no increase in disability since no such 
disability was present at that time.  Furthermore, he 
indicated that the "lumbosacral strain" should have 
resolved long ago.  He stated that if, on the other hand, the 
term "lumbosacral strain" is used as a synonym for 
"mechanical low back pain" and is defined as the veteran's 
ongoing service-connected problem, its specific contribution 
to his current level of disability depends on the level of 
disability attributable to the degenerative disc disease 
itself, but there is no reasonable way to make this 
determination with the given information.  

The fifth question was if no relationship is found between 
the development of degenerative disc and joint disease and 
the residuals of the inservice back injury, currently 
service-connected as lumbosacral strain, can the symptoms of 
each be distinguished from each other for rating purposes, 
and to what extent?  

The expert indicated that the etiology of the low back pain 
remained unclear.  The symptoms described (paraspinal muscle 
spasm, tenderness, and localized pain without radiculopathy) 
are not specific for any particular pathology.  Therefore, it 
is not possible to accurately distinguish between the two 
diagnoses in terms of causation of symptoms.  

In conclusion, the expert indicated that some of the 
perceived inconsistencies in the diagnoses and opinions of 
prior examiners are attributable to having one diagnosis that 
is primarily symptom-based (lumbosacral strain) without clear 
anatomic correlate, and a second diagnosis (degenerative disc 
disease) that is radiographically-based without clear 
symptomatic correlate.  Therefore, the expert indicated that 
there was no simple distinction between the two entities.  
Furthermore, the issue is complicated by the lack of 
understanding of pain generation in the low back.  
Nevertheless, the expert indicated that he was in agreement 
with both the 1995 and 1997 examiners that it is unlikely 
that the veteran's inservice back injury is casually related 
to his current back complaints.  

It is noted that the VA expert medical opinion initially 
indicated that the original diagnosis of lumbosacral strain 
was appropriate at the time of the initial injury; however, 
the current and more appropriate diagnosis would be 
"mechanical low back pain."  The expert further pointed out 
that "lumbosacral strain," per se, should have resolved 
long ago, but "mechanical low back pain" would more 
appropriately describe ongoing low back problems.  In this 
regard, the Board notes that the veteran was originally 
granted service connection for a lumbosacral strain with 
limited range of motion and paravertebral muscle spasms and 
has since been rated on various symptomatology to include 
pain and painful motion.  As such, the Board believes that 
the VA has acknowledged that the veteran's service-connected 
back disability includes back pain.  The Board further notes 
that the VA expert opinion indicated that there was no 
reasonable way to distinguish between the symptomatology 
attributable to service-connected "lumbosacral strain" and 
nonservice-connected degenerative disc disease.  Although the 
VA expert indicated that it is unlikely that the veteran's 
inservice back injury is casually related to his current back 
complaints, an opinion shared by the most recent VA examiner, 
in light of the other findings of the VA medical expert which 
indicate that it is impossible to definitely state which 
symptoms are attributable to service-connected "lumbosacral 
strain," the Board finds that the veteran's current back 
symptoms, as a whole, must be considered in rating his back 
disability in order to afford the veteran the benefit of the 
doubt in accordance with 38 U.S.C.A. § 5107(b) as well as 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Thereafter, private x-rays dated in September 1998 were 
received by the Board.  RO review was waived by the service 
representative.  These x-rays revealed disc space narrowing 
at L4-5 and L5-S1, particularly at L4-5 where there was also 
extensive degenerative sclerosis involving the end plates of 
L4 and L5.  Lower lumbar facet degenerative changes were 
present.  


Increased Rating

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The veteran's lumbosacral strain is currently evaluated under 
the provisions of Diagnostic Code 5295.  Under the provisions 
of this rating code, a 20 percent evaluation is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted if 
there is severe symptomatology with listing of the entire 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  The 
foregoing criteria make it clear that lumbosacral strain may 
be rated based on limitation of motion. Consequently, 
Diagnostic Code 5292 pertaining to limitation of motion must 
be considered. Under that code, severe limitation of motion 
is rated as 40 percent disabling, moderate limitation of 
motion is rated as 20 percent disabling, and slight 
limitation of motion is rated as 10 percent disabling.

At the outset, as noted, the Board acknowledges that the 
veteran is not service-connected for degenerative disc 
disease.  As such, the manifestations attributable to that 
disability are not for consideration.  However, in light of 
the VA expert's opinion that the etiology of the veteran's 
various back symptoms cannot be definitely distinguished, the 
veteran's total back symptoms will be considered in rating 
the veteran's disability level.  The Board acknowledges that 
the VA medical expert did not believe that it is likely that 
the veteran's inservice back injury is casually related to 
his current back complaints, the VA medical expert also 
indicated that current back symptoms could not be separated.  
Moreover, the initial grant of service connection 
specifically indicated that limitation of motion and muscle 
spasms were part of the veteran's service-connected back 
disability.  

A review of the medical evidence shows that the veteran was 
afforded VA examinations during the period from 1992 to 1997.  
While paraspinal muscles spasms, limitation of flexion and 
lateral motion, and osteoarthritic changes have been noted 
clinically, none of the examinations have demonstrated 
listing of the entire spine to the opposite side, a positive 
Goldwaite's sign or abnormal mobility on forced motion of the 
lumbosacral spine.  Since that is the case, a 40 percent 
evaluation is not warranted under the criteria of Diagnostic 
Code 5295.  However, a higher rating based on limitation of 
motion must also be considered.  While the majority of the 
range of motion studies showed moderate limitation of motion 
of the lumbar spine, on the May 1993 and September 1995 VA 
examinations, the veteran demonstrated severe limitation of 
motion of flexion.  As previously set forth, the Board must 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 per the 
directives of DeLuca.  In considering these directives, the 
Board notes that during most of the veteran's evaluations, 
pain on motion was demonstrated, particularly on forward 
flexion, hyperextension and lateral bending.  Even though the 
objective evidence only showed severe limitation of motion 
(on flexion) on two of the veteran's examinations, the Board 
finds that the veteran's persistent complaints of pain 
coupled with those examinations is sufficient to satisfy the 
criteria for severe limitation of motion under Diagnostic 
Code 5292 with consideration of DeLuca.  

The Board notes that a 40 percent rating is the maximum 
rating under both Diagnostic Codes 5292 and 5295.  However, 
the veteran may be rated by analogy under Diagnostic Code 
5293 which has a higher 60 percent rating, particularly since 
all back symptoms are being considered.  38 C.F.R. § 4.20.  

In order for a higher rating to be assigned under Diagnostic 
Code 5293, the medical evidence would have to reflect 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  That level 
of impairment is not demonstrated here.  There is no evidence 
of pronounced dysfunction reported on any outpatient records 
or VA examinations.  As noted, the veteran has been granted 
an increased rating of 40 percent based primarily on two 
evaluations showing severe limitation of motion on flexion 
and his consistent reports of painful motion.  However, his 
overall objective impairment showed a lesser degree of 
disability.  The veteran has not demonstrated muscle spasm 
since 1992 and he has no muscle atrophy or weakness.  
Moreover, his ability to extend, side-bend, and rotate his 
lumbar spine is no more than moderately restricted.  As such, 
the level of impairment does not meet the stringent 
requirements for a 60 percent rating.

Accordingly, the Board concludes that the schedular criteria 
for a rating of 40 percent, but not more, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5292 (1999). 


A Total Rating for Compensation Purposes
Based on Individual Unemployability

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran's sole service-connected disability is his 
lumbosacral strain which is rated as 40 percent disabling.  
It is therefore obvious that the veteran does not meet the 
criteria for a total rating for compensation purposes under 
38 C.F.R. § 4.16(a), discussed above.  However, the Board 
must also consider 38 C.F.R. § 4.16(b) and 3.321(b)(1), 
permitting such a rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  

As noted above, the veteran's lumbosacral strain is the only 
disability which can be evaluated for unemployability 
purposes.  The Board notes that the veteran was recently 
hospitalized following an accident with a left shoulder 
separation as well as other injuries; however, any other 
disabilities are not for consideration for purposes of 
determining such unemployability.  A review of the record 
shows that the veteran has a sporadic work history, but the 
veteran's alleged inability to retain employment has been 
attributed to personal disposition, lack of motivation and 
psychological problems rather than to his service-connected 
back disability.  The record reflects a pattern of quitting 
employment after several months.  There is no question that 
the veteran's service-connected back disability places 
restrictions on proper types of employment for the veteran, 
but it does not preclude all employment.  

The record shows that the veteran has employment experience 
in areas that require strenuous labor, but he also has 
experience performing light-duty types of employment, as set 
forth below.  The Board notes that the veteran's testimony 
and his correspondence regarding his abilities to work are 
not credible, however, because the record is replete with 
inconsistencies regarding his self-proclaimed employment 
abilities.  For example, in a recent examination, the veteran 
reported that he had not worked since 1990.  However, the 
record shows that the veteran has been sporadically employed 
since 1992.  The veteran has also repeatedly reported that 
his service-connected lumbosacral strain precludes strenuous 
physical exertions and prevents him from lifting more than 20 
to 25 pounds.  However, the medical records show that in 
1997, the veteran was working on a hog farm and his duties 
required lifting/dragging up to 200 pounds on a daily basis.  
Although it is unclear if this type of employment was prudent 
on the veteran's behalf or if the veteran is still employed 
in that employment, it is clear that his assertions regarding 
his work history are simply not credible.  As such, the Board 
must rely on the record in order to ascertain if current 
employment is possible.  

The veteran has a GED certificate and further training as a 
truck driver with occupational experience which includes 
truck driver, factory worker, mechanic, salesman, carpenter, 
gas station attendant, assembly line worker, and janitor; as 
of December 1997 he was employed as a hog farmer.  At the 
outset, the medical records do not show that the veteran's 
service-connected back disability disqualifies him from 
regular work activity although strenuous physical labor would 
be logically precluded.  According to the 1995 VA Social and 
Industrial survey as well as the records contained in the 
veteran's vocational rehabilitation file, the veteran is able 
to perform light assembly line work or other light duty jobs 
in his areas of experience (such as making electric coils or 
as a salesman), but his disposition and psychological 
concerns inhibit satisfactory performance at his places of 
employment.  

In sum, his service-connected disability does not inhibit his 
performance of those types of jobs which includes areas where 
the veteran has prior experience, as listed above and to 
include salesman and assembly line worker, but he does not 
retain employment due to other personal/psychological 
factors.  The Board therefore concludes that the 
preponderance of the evidence establishes that the veteran's 
service-connected lumbosacral strain does not prevent him 
from securing or following a substantially gainful 
occupation.  



ORDER

A schedular rating of 40 percent, and no more, for a 
lumbosacral strain is granted, subject to the controlling 
criteria applicable to the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

